Exhibit 10.1

LOGO [g124594ex10_1.jpg]

November 16, 2010

Tom Venable

9172 Victoria Drive

Eden Prairie MN 55347

Dear Tom,

I am pleased to offer you the position of Sr VP Sales & Marketing, reporting to
Michael Silton, CEO. The details of your employment are as follows:

 

•  

Salary - $9,615.39 paid Bi - Weekly, equivalent to $250,000.00 annually.

 

•  

Commission Plan: Your targeted annual (12 months) commission at 100% of plan is
$250,000.00. First quarter is guaranteed. Second quarter is guaranteed at 50%.
Incentive Plan TBD.

 

•  

Stock Options:

 

  •  

100,000 restricted shares of common stock (the “Restricted Stock”), pursuant to
Rainmaker’s 2003 Stock Incentive Plan. The Restricted Stock shall vest annually
over the 4 year vesting term.

 

  •  

In Addition, 100,000 restricted shares of common stock (the “Restricted Stock”).
The Restricted Stock shall vest quarterly over 1 year vesting term. Board
approval and pricing of the options shall occur at the January regularly
scheduled monthly meeting of the options pricing committee of the Board of
Directors.

 

•  

Start Date: December 6th, 2010.

 

•  

As a regular employee of Rainmaker Systems, you will be eligible to participate
in a number of Company-sponsored benefits as appropriate, which are described in
the Rainmaker benefit summary.

 

•  

Severance Agreement. In the case of involuntary termination, you will be
provided with three months of salary and benefit continuation.

The Immigration Law, effective November 1986, requires that all employers verify
each individual’s eligibility, including US citizens, to work in the United
States. Your employment offer is contingent upon your providing satisfactory
proof of identity and authorization to work in the United States. Please bring
the appropriate original documentation on your first day of work. A copy of the
I-9 form, which documents what you are required to provide on your first day of
employment, is enclosed. Your employment is also contingent on the completion of
the enclosed Employee Proprietary Information and Inventions Agreement.

 

 

 

900 East Hamilton Avenue   Suite 400   Campbell, CA 95008   tel 408.626.2409  
fax 408.626.5409   www.rmkr.com



--------------------------------------------------------------------------------

LOGO [g124594ex10_1.jpg]

Tom Venable

Page 2

Employment with Rainmaker is for no specific period of time. As a result, either
you or Rainmaker may terminate your employment relationship at any time for any
reason, with or without cause. Although your job duties, title, compensation and
benefits, as well as Rainmaker’s personnel policies and procedures may change
from time to time, the “at-will” nature of your employment may only be changed
by you and CEO of the Company.

This letter, along with the Employee Proprietary Information and Inventions
Agreement, states the terms of your employment with us and supersedes any prior
representations or agreements, whether verbal or written. To accept this offer,
please sign and return this letter and the signed Employee Proprietary Agreement
to me.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to the attention of me. A
duplicate original is enclosed for your records. If you have any questions
concerning our offer of employment, please contact me. This offer, if not
accepted, will expire on November 19th, 2010 and is contingent upon completion
of a satisfactory background check.

I look forward to working with you at Rainmaker and expect your personal
contributions will make a significant impact to our success.

 

Sincerely,

/s/ Phil Johnson

Phil Johnson

Vice President

Acceptance and Acknowledgment

I agree to and accept employment with Rainmaker Systems Inc. on the terms and
conditions set forth in this letter.

Accepted by:

 

/s/ Thomas Venable

 

Date: November, 16th 2010

 

Start Date: December, 6th 2010

NAME

   

 

 

 

900 East Hamilton Avenue   Suite 400   Campbell, CA 95008   tel 408.626.2409  
fax 408.626.5409   www.rmkr.com